           Case 2:20-cv-00200-GAM Document 72 Filed 07/08/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA



 ALLEGHENY COUNTY EMPLOYEES’
 RETIREMENT SYSTEM, EMPLOYEES’                    Case No. 2:20-cv-00200-GAM
 RETIREMENT SYSTEM OF THE CITY OF
 BATON ROUGE AND PARISH OF EAST
 BATON ROUGE, DENVER EMPLOYEES
 RETIREMENT PLAN, INTERNATIONAL
 ASSOCIATION OF MACHINISTS AND
 AEROSPACE WORKERS NATIONAL
 PENSION FUND, and IOWA PUBLIC
 EMPLOYEES’ RETIREMENT SYSTEM,
 Individually and On Behalf of All Others
 Similarly Situated,

                               Plaintiffs,

                       v.

 ENERGY TRANSFER LP, KELCY L.
 WARREN, JOHN W. MCREYNOLDS,
 THOMAS E. LONG, MARSHALL
 MCCREA, MATTHEW S. RAMSEY,
 MICHAEL J. HENNIGAN, and JOSEPH
 MCGINN,

                               Defendants.


                               CASE MANAGEMENT ORDER

       Pursuant to Federal Rule of Civil Procedure 16 and Local Rule of Civil Procedure

16.1(b), it is hereby ORDERED as follows:

      Fact Discovery

      1.       The Court approves the agreement of the parties to opt out of the mutual exchange
               of initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1).

      2.       The parties shall file with the Court a proposed confidentiality order no later than
               July 23, 2021.
     Case 2:20-cv-00200-GAM Document 72 Filed 07/08/21 Page 2 of 3




3.       The parties shall file with the Court a proposal describing the types of ESI that will
         be produced, and the format in which such ESI will be produced, no later than July
         30, 2021.

4.       Whereas Lead Plaintiffs have served their first set of requests for production of
         documents to all Defendants prior to the date of the of this Case Management Order,
         Defendants shall begin rolling production of documents responsive to Lead
         Plaintiffs’ first set of requests for production of documents on or before September
         3, 2021, and must substantially complete their production of documents responsive
         to Lead Plaintiffs’ first set of requests for production of documents on or before
         February 15, 2022. Defendant shall further produce a privilege log to Lead
         Plaintiffs on or before March 15, 2022.

5.       The parties acknowledge that the limitations on deposition discovery under Fed. R.
         Civ. P. 30(a)(2)(A)(i) may require modification. On or before September 3, 2021,
         the parties shall present to the Court a proposed deposition protocol, setting forth
         the parties’ views to that point and/or agreements on the number of fact witness
         depositions to be allowed in the Action and other matters relating to such
         depositions.

6.       All requests for admission and interrogatories shall be served no later than May 1,
         2022; the parties shall not, however, in any way delay written discovery.

7.       All fact discovery shall be completed on or before August 16, 2022.

Class Certification

8.       Defendants shall propound requests for production of documents to Lead Plaintiffs
         by August 2, 2021.

9.       Lead Plaintiffs’ motion for class certification and other supporting materials shall
         be filed on or before September 10, 2021.

10.      Lead Plaintiffs shall substantially complete documents productions in response to
         Defendants’ first requests for documents by October 1, 2021.

11.      Defendants shall complete class certification depositions of Lead Plaintiffs and
         their class certification expert(s) by November 15, 2021.

12.      Defendants’ brief and other materials in opposition to Lead Plaintiffs’ motion for
         class certification shall be filed no later than January 14, 2022.

13.      Lead Plaintiffs shall complete class certification depositions of Defendants’ class
         certification expert(s) by February 15, 2022.

14.      Lead Plaintiffs’ reply brief and other materials in further support of the motion for
         class certification shall be filed no later than March 14, 2022.
                                           2
             Case 2:20-cv-00200-GAM Document 72 Filed 07/08/21 Page 3 of 3




           Expert Discovery

           15.      The Parties shall submit a discovery schedule for experts on non-class certification
                    issues by April 15, 2022.

           Joinder of Parties and Amendments to the Pleadings

           16.      Any motions for leave to join other parties or for amendments of pleadings shall be
                    filed no later than January 21, 2022.

           Pretrial and Trial Proceedings

           17.      The Court will set any additional dates, including Summary Judgment, motions in
                    limine, a final pretrial conference and trial date, at a later time. The Court may
                    order a telephone conference or court hearing with counsel for the Parties before
                    setting additional dates.

           Miscellaneous Issues

           18.      To the extent any of the dates specified herein fall on a Court holiday or weekend,
                    the deadline shall be automatically extended until the next business day.

           19.      Other than the deadlines specified in ¶¶ 7, 9, 12, 14, 15 and 16, any dates specified
                    herein may be altered by mutual agreement of the Parties without the necessity of
                    seeking Court approval.

           20.      The Parties reserve all rights to seek amendment of any deadline specified herein
                    should doing so prove necessary and appropriate.


           SO ORDERED THIS 8th day of July, 2021. 1



                                                            /s/Gerald Austin McHugh
                                                       UNITED STATES DISTRICT JUDGE




1
    Counsel should take note that the Court has modified paragraphs 6, 15, and 16 of their proposed schedule.

                                                           3
